DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on June 6, 2022. 
Claims 2-3 has been cancelled.
Claims 1, 4-20 are currently pending and have been examined. 
Response to Arguments
	Applicant’s arguments, see reply page 10-14, filed June 6, 2022, have been fully considered and are persuasive. The respective 103 rejections of claims 1, 4-20 are withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
	The following is the examiner’s statement for reasons for allowance: The prior art fails to teach a robot system capable of using a camera to monitor a restricted region around a manipulator, detecting objects approaching restricted regions of the manipulator, detecting an amount of material remaining in storage, changing the restricted region based on the amount of material remaining and image information from the camera and stopping the manipulator when an object is detected to be within the restricted region – the robot system is further capable of setting the restricted region to a first region including the inlet of the storage and when the amount of material remaining is less than a certain value and the object approaching the first region is verified to be an authenticated operator, set the restricted region to a second region smaller than the first region and inwardly spaced apart from the inlet of storage. The closest prior art, Sejimo (US-20200368909) discloses a robot system configured to operate in cooperation with a person by specifying if a person is present in regions at a predetermined distance from the robot and controlling the robot to decelerate or stop operation of the robot when the person is detected to be within the region, the area of the region is controlled based a result of specifying the person. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comment on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1, 4-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664      

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664